DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
To help the reader, examiner notes in this detailed action claim language is in bold, strikethrough limitations are not explicitly taught and language added to explain a reference mapping are isolated from quotations via square brackets.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 11, 14-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sachidanandam et al. (US-20210342008 hereinafter Sachidanandam) in view of Nair et al. (US-20200204541 hereinafter Nair).


1, Sachidanandam teaches A method of generating authentication data in a user terminal (Sachidanandam 0009 “FIG. 2 illustrates an example of the authentication system set forth in FIG. 1.”), the method comprising: 
determining a user motion for input corresponding to a preset user authentication reliability rating (Sachidanandam 0043 “For movement of the user's head to orient their face toward the UE 102 (e.g., a facial orientation), the radar manager 106 determines that various points (e.g., scattering centers as noted below) are now oriented such that the user's face is pointing toward the UE 102.”; 0068 “mapping of a user's facial features can be stored securely on the UE 102” [movements of a user’s head to unlock UE (see fig. 2) corresponds to a user motion for input and has an authentication reliability rating. Examiner notes Instant Specification 0145-0146 “user authentication reliability rating means a level classified according to the security level of user authentication. For example, according to the security level of user authentication, the 'user motion for input' may be classified as follows: dragging on a touch interface that has no security function, . . . and biometric recognition that is classified as a security function of a very high level”]);	
	 emitting a radar signal for recognizing the user motion for input and receiving a reflected signal generated by the user motion for input (Sachidanandam fig 7 [shows transmit and receive beam of UE]);
	 generating a reference signal based on the reflected signal generated by the user motion for input; generating a plurality of additional signals based on characteristic values of the reference signal (Sachidanandam 0069 “The authentication system 114 includes the face-unlock sensor 212, but can also include other components, such as the front-facing camera 206, the proximity sensor 208 and the ambient light sensor 210, as well as processors to analyze the data”; “The user may perform the gesture/motion based on the challenge in the request, which may correspond to 3D data. Utilizing radar detection through transmitted and reflected/received radio waves, the radar detection component may ;
	 generating a plurality of additional samples self-duplicated by combining the additional signals with the reference signal (Sachidanandam 0075 “The 3D radar waves generated by the user's hand (or other gesturing device) can then be mapped to determine if they match the correct back-end data that may be maintained by a service provider/authenticator.”; 0093 “the gesture-recognition model 621 may be trained using training data that includes samples of radar data and corresponding portions of gestures that match the radar data. Based on the training data, the gesture-recognition model 621 determines rules to apply to samples of radar data received by the radar system 104 so that when similar radar data is received, the corresponding portions of gestures are identified and used to construct a gesture prediction; ”; 0151 “authentication process compares identifying features of the user or credentials with some secure storage of comparable features or credentials to determine the user's identity as authentic, and thus permitted access to the UE 102. This can be as simple as comparing a six-digit password entered through the display's touch screen, or require greater computations and system complexity, such as determining facial features based on sensor data received from the power-consuming component and comparing the determined facial features to a facial-feature library. While not required, this facial-feature library can be stored local to the UE 102 and created during a facial-feature initialization by the UE 102 with the authentication system 114.” [generating data and matching the data to a reference back-end data corresponds to additional samples self-duplicated]), and 
generating a user authentication database comprising the reference signal and the additional samples (Sachidanandam 0151 “facial-feature library can be stored local to the UE 102 and created ;
	 and transmitting the user authentication database to an application or a server (0152 “computing system (e.g., the UE 102, a client device, a server device, a computer, or other type of computing system) may analyze information (e.g., radar, inertial, and facial-recognition sensor data) associated with a user”).
Sachidanandam does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Nair teaches providing a guide for inducing the user motion for input (Nair 0074 “Radar detection components 120 may capture hand 102a as hand 102a performs gestures and/or motions to connection one or more of locations 1304 to items 1306 and/or holographic locations 1308 to holographic items 1310.” Fig 2D [shows authentication request 1302 and a selection within interface 110 acting as a guide for the gesture commands as seen in the figure.]).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the radar gesture recognition system and method of Sachidanandam to include the gesture and motion detection authentication system and method of Nair.  One would have been motivated to do so in order to enable increased security authentication (Nair 0026).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Nair merely teaches that it is well-known to incorporate the particular gesture guide.  Since both Sachidanandam and Nair disclose similar gesture enabled radar technologies incorporating user authentication, one of ordinary skill in the art would recognize that the combination of elements here has previously been 
	Regarding claim 2, Sachidanandam in view of Nair teach The method according to claim 1.
Sachidanandam further teaches wherein the user motion for input comprises at least one of a single gesture, a gesture of drawing a symbol or a number, a single gesture and a voice consisting of two syllables, and a gesture of drawing a symbol or a number and a voice consisting of two or more syllables according to the user authentication reliability rating (Sachidanandam 0047 “Example gestures include those similar to sign language (e.g., ASL or American Sign Language), which are varied, complex single hand or multi-hand gestures, or simple multi-hand or single-hand gestures, such as to swipe left, right, up, or down, flat-hand-raise or lower (e.g., to raise or lower music volume of the UE 102 or a television or stereo, controlled through the UE 102), or to swipe forward or backward (e.g., left-to-right or right-to-left) to change music and video tracks, snooze alarms, dismiss phone calls, or even play games. These are but a few of the many example gestures and functions controllable by these gestures and which are enabled through the radar system 104 and the radar manager 106” [corresponds to a single gesture and the user triggering a specific action based on a specific gesture corresponds to according to the user authentication reliability rating because the radar system 104 and radar manager 106 has preset known gesture to recognize.]).

	Regarding claim 3, Sachidanandam in view of Nair teach The method according to claim 2.
Sachidanandam further teaches wherein the receiving of the reflected signal comprises transmitting a multi-radar emission frame that emits a first radar signal for detecting a position of an object and a second radar signal for gesture recognition in a time sharing manner (Sachidanandam 0087 “ antenna array 604 may include multiple transmitting antenna elements to implement a multiple- when the preset user authentication reliability rating is at a highest level (Sachidanandam 0068 “mapping of a user's facial features can be stored securely on the UE 102” [see claim 1]);
	 and receiving a reflected signal of the first radar signal and a reflected signal of the second radar signal (Sachidanandam fig 7 [shows transmission and reception from the UE. The radar system within the UE is a MIMO radar that transmits and receives a plurality of radar signals corresponding to the transmitting and receiving a first and second radar signal.]).

	Regarding claim 4, Sachidanandam in view of Nair teach The method according to claim 3.
Sachidanandam further teaches wherein the generating of the reference signal comprises extracting vector values for a movement direction of the object based on first signal processing for a reflected signal of a first radar signal received (Sachidanandam 0138 “ For example, using the radar system described hereinabove, the desired user-intention detection can be achieved . . .  even including the processing power for processing the radar vector data to make the determinations. ” [the processing of radar data for making determinations is with respect to radar vector data corresponding extracting vector values for movement.]) in an 
Nth (N being an integer greater than 0) period of the multi-radar emission frame and a reflected signal of a first radar signal received in an (N+k)th (k being an integer greater than 0) period of the multi-radar emission frame (Sachidanandam 0108 “FIG. 6-4 illustrates an example framing ;
	 and performing second signal processing for a reflected signal of a second radar signal received from an Nth period to an (N+k)th period of the multi-radar emission frame (Sachidanandam 0129 “ The raw data 902 contains digital information (e.g., in-phase and quadrature data) for a period of time, different wavenumbers, and multiple channels respectively associated with the receiving antenna elements 702. A Fast-Fourier Transform (FFT) 906 is performed on the raw data 902 to generate pre-processed data 908. The pre-processed data 908 includes digital information across the period of time, for different ranges (e.g., range bins), and for the multiple channels. A Doppler filtering process 910 is performed on the pre-processed data 908 to generate range-Doppler data 912. ”; fig 9 “Fast-Fourier Transform 906” “Doppler Filtering Process 910” [The Doppler Filtering Process step 910 corresponds to a second signal processing and includes a plurality of radar signals processed]), and 
extracting characteristic values for the reflected signal of the second radar signal based on the second signal processing (Sachidanandam fig 9 [shows a list of characteristic data corresponding to characteristics values from the reflected signals. Furthermore, Amplitude plot 926 shows the amplitude response from processing two signals.]).

	Regarding claim 5, Sachidanandam in view of Nair teach The method according to claim 1.
Sachidanandam further teaches wherein the characteristic values of the reference signal comprise at least one of signal level information of a pre-processed reflected signal, phase information, pattern information of minute Doppler signals, and speed information (Sachidanandam 0200 “The sensor data can define movements effective to determine a position, speed” [sensor data defining speed corresponds to speed information]).
6, Sachidanandam teaches A method of authenticating a user in a user terminal, the method comprising: 
	 emitting a radar signal and generating a reference signal based on a reflected signal generated by a user motion (Sachidanandam 0069 “The authentication system 114 includes the face-unlock sensor 212, but can also include other components, such as the front-facing camera 206, the proximity sensor 208 and the ambient light sensor 210, as well as processors to analyze the data” ; 0024 “The user may perform the gesture/motion based on the challenge in the request, which may correspond to 3D data. Utilizing radar detection through transmitted and reflected/received radio waves, the radar detection component may rebuild 3D data of the user's gesture/motion, as well as sensing other objects/users in the environment that the user may interact with. The 3D data of the user's response to the authentication request may be detected, stored, transmitted, and/or processed to determine whether the user has passed the authentication request and/or answered correctly. ”[possessing the received radar data corresponds to generating additional signals and the reference signal is the authentication data]);
	 generating a plurality of additional signals based on characteristic values of the reference signal, and generating a plurality of additional samples self-duplicated by combining the additional signals with the reference signal (Sachidanandam see above 0069; 0075 “The 3D radar waves generated by the user's hand (or other gesturing device) can then be mapped to determine if they match the correct back-end data that may be maintained by a service provider/authenticator.”; 0093 “the gesture-recognition model 621 may be trained using training data that includes samples of radar data and corresponding portions of gestures that match the radar data. Based on the training data, the gesture-recognition model 621 determines rules to apply to samples of radar data received by the radar system 104 so that when similar radar data is received, the corresponding portions of gestures are identified and used to construct a gesture prediction; ”; 0151 “authentication process compares identifying ;
	 outputting a guide for inducing a user motion for user authentication upon determining that user authentication is required (Sachidanandam 0254 “The radar system 104 reconfigures how gesture-recognition, proximity detection, and other radar functions are performed, to adapt each radar function to best suit a current context.”; 0071 “ Also shown, the user 120 is authenticated while having their face more than one meter away from the face-unlock sensor 212, shown at facial distance 306. By so doing, the techniques permit nearly seamless and immediate authentication, even with the UE 102 oriented upside-down or at odd angles.” [see fig 3]);
	 recognizing a user motion based on the radar signal; and performing user authentication based on the recognized user motion (Sachidanandam 0035 “The techniques and systems enable a radar system of the smartphone to recognize radar-based gestures in this context as the likelihood is high that the user will input radar-based gestures to the smartphone”).
	Sachidanandam does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Nair teaches providing a guide for inducing a user motion (Nair 0074 “Radar detection components 120 may capture hand 102a as hand 102a performs gestures and/or motions to connection one or more of locations 1304 to items 1306 and/or holographic locations 1308 to 
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the radar gesture recognition system and method of Sachidanandam to include the gesture and motion detection authentication system and method of Nair.  One would have been motivated to do so in order to enable increased security authentication (Nair 0026).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Nair merely teaches that it is well-known to incorporate the particular gesture guide.  Since both Sachidanandam and Nair disclose similar gesture enabled radar technologies incorporating user authentication, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 7, Sachidanandam in view of Nair teach The method according to claim 6.
Nair further teaches wherein the guide for inducing a user motion comprises a voice output or a display about a type of a user motion (Nair 0063 “ user device 110 may both output authentication request 1100 and capture 3D data of user 102 performing gestures or actions in response to authentication request 1100.” [corresponds to a display about a type of user motion]; 059 “authentication request 1008 may also include instructions with requests known only to user 102 (or a limited number of people) or capable of being performed by user 102 based on knowledge or objects particular to user 102, thereby also authenticating an identify of user 102.”) 
and the number of repetitions of the user motion (Nair 0059 “ Authentication of user 102 may also be based on user data for user 102, for example, if gestures/motions detected would be performed by user 102 based on user 102's body properties.” [detecting gestures/motions corresponds to repetitions of the user motion]).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the radar gesture recognition system and method of Sachidanandam to include the gesture and motion detection authentication system and method of Nair.  One would have been motivated to do so in order to enable increased security authentication (Nair 0026).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Nair merely teaches that it is well-known to incorporate the particular gesture guide.  Since both Sachidanandam and Nair disclose similar gesture enabled radar technologies incorporating user authentication, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 8, Sachidanandam in view of Nair teach The method according to claim 7.
Sachidanandam further teaches wherein the user motion comprises at least one of a single gesture (Sachidanandam 0047 “Example gestures include those similar to sign language (e.g., ASL or American Sign Language), which are varied, complex single hand or multi-hand gestures, or simple multi-hand or single-hand gestures”), 
a gesture of drawing a symbol or a number, a single gesture and a voice consisting of two syllables, and a gesture of drawing a symbol or a number and a voice consisting of two or more syllables.

	Regarding claim 9, Sachidanandam in view of Nair teach The method according to claim 6.
 Sachidanandam further teaches wherein the characteristic values of the reference signal comprise at least one of signal level information of a pre-processed reflected signal, phase information, pattern information of minute Doppler signals, and speed information (Sachidanandam 0200 “The sensor data can define movements effective to determine a position, speed” [sensor data defining speed corresponds to speed information]).
	Regarding claim 11, Sachidanandam in view of Nair teach The method according to claim 6.
Sachidanandam further teaches wherein the outputting of the guide comprises determining whether a user is in a preset user motion recognition area (Sachidanandam 0239 “The sensitivity of the motion detection 1904 and the proximity detection 1906 can be selected to balance motion-gating behavior while being able to reject device motion. Two common scenarios illustrate a need for sensitivity adjustments. A first scenario is if the user 120 is slowly walking with the UE 102 carried at the user's side and swinging past their body. Without persistent gating, the first scenario could cause significant false triggering. A”); and 
activating a radar for user motion recognition upon determining that the user is in the preset user motion recognition area (Sachidanandam 0056 “The state manager 112 may direct the radar manager 106 to place the radar system 104 in a proximity or a disabled mode when radar-based gesture-recognition is gated and to place the radar system 104 in an enabled or a gesture-recognition mode when radar-based gesture-recognition is not gated.”).
14, Sachidanandam teaches A radar-based user authentication data generation apparatus, comprising: a user motion determiner for determining a user motion for input corresponding to a preset user authentication reliability rating (Sachidanandam 0043 “For movement of the user's head to orient their face toward the UE 102 (e.g., a facial orientation), the radar manager 106 determines that various points (e.g., scattering centers as noted below) are now oriented such that the user's face is pointing toward the UE 102.”; 0068 “mapping of a user's facial features can be stored securely on the UE 102” [movements of a user’s head to unlock UE (see fig. 2) corresponds to a user motion for input and has an authentication reliability rating. Examiner notes Instant Specification 0145-0146 “user authentication reliability rating means a level classified according to the security level of user authentication. For example, according to the security level of user authentication, the 'user motion for input' may be classified as follows: dragging on a touch interface that has no security function, . . . and biometric recognition that is classified as a security function of a very high level”]); 
	 a radar for emitting a radar signal for recognizing the user motion for input (Sachidanandam fig 7 [shows transmit and receive beam of UE]);
	 an antenna for receiving a reflected signal generated by the user motion for input (Sachidanandam 0017 “FIG. 7 illustrates example arrangements of receiving antenna elements for the radar system of FIG. 6-1.”);
	 and a controller comprising at least one processor (Sachidanandam 0014 “ FIG. 6-2 illustrates an example transceiver and processor.”) configured to 
generate a reference signal based on the reflected signal generated by the user motion for input, generate a plurality of additional signals based on characteristic values of the reference signal (Sachidanandam 0069 “The authentication system 114 includes the face-unlock sensor 212, but can also ,
generate a plurality of additional samples self-duplicated by combining the additional signals with the reference signal (Sachidanandam 0075 “The 3D radar waves generated by the user's hand (or other gesturing device) can then be mapped to determine if they match the correct back-end data that may be maintained by a service provider/authenticator.”; 0093 “the gesture-recognition model 621 may be trained using training data that includes samples of radar data and corresponding portions of gestures that match the radar data. Based on the training data, the gesture-recognition model 621 determines rules to apply to samples of radar data received by the radar system 104 so that when similar radar data is received, the corresponding portions of gestures are identified and used to construct a gesture prediction; ”; 0151 “authentication process compares identifying features of the user or credentials with some secure storage of comparable features or credentials to determine the user's identity as authentic, and thus permitted access to the UE 102. This can be as simple as comparing a six-digit password entered through the display's touch screen, or require greater computations and system complexity, such as determining facial features based on sensor data received from the power-consuming component and comparing the determined facial features to a facial-feature library. While not required, this facial-feature library can be stored local to the UE 102 and created during a facial-, 
generate a user authentication database comprising the reference signal and the additional samples (Sachidanandam 0151 “facial-feature library can be stored local to the UE 102 and created during a facial-feature initialization by the UE 102 with the authentication system 114. Furthermore, this library can be securely stored at the UE 102” [storage of a user’s facial features authentication data in a library corresponds to a user authentication database comprising the reference signal (facial features).]), and 
transmit the user authentication database to an application or a server (Sachidanandam 0152 “computing system (e.g., the UE 102, a client device, a server device, a computer, or other type of computing system) may analyze information (e.g., radar, inertial, and facial-recognition sensor data) associated with a user”).
Sachidanandam does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Nair teaches a guide provider for providing a guide for inducing the user motion for input (Nair 0074 “Radar detection components 120 may capture hand 102a as hand 102a performs gestures and/or motions to connection one or more of locations 1304 to items 1306 and/or holographic locations 1308 to holographic items 1310.” Fig 2D [shows authentication request 1302 and a selection within interface 110 acting as a guide for the gesture commands as seen in the figure.]).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the radar gesture recognition system and method of Sachidanandam to include the gesture and motion detection authentication system and method of Nair.  One would have been motivated to do so in order to enable increased security authentication (Nair 0026).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 

	Regarding claim 15, Sachidanandam teaches A radar-based user authentication apparatus, comprising: 
	 a radar for emitting a radar signal for recognizing the user motion (Sachidanandam 0092 “The gesture-recognition model 621 matches the user's movements to matching shapes, signs, and movements of predetermined gestures. In response to determining that the radar data matches a particular gesture, the gesture-recognition model 621 outputs an indication of the gesture to other components to perform a function, for example, to control an operating system or application function such as authenticating the user 120.”);
	 and a controller comprising at least one processor configured to generate a reference signal based on a reflected signal generated by the user motion, generate a plurality of additional signals based on characteristic values of the reference signal (Sachidanandam 0069 “The authentication system 114 includes the face-unlock sensor 212, but can also include other components, such as the front-facing camera 206, the proximity sensor 208 and the ambient light sensor 210, as well as processors to analyze the data” ; 0024 “The user may perform the gesture/motion based on the challenge in the request, which may correspond to 3D data. Utilizing radar detection through ,
generate a plurality of additional samples self-duplicated by combining the additional signals with the reference signal (Sachidanandam 0075 “The 3D radar waves generated by the user's hand (or other gesturing device) can then be mapped to determine if they match the correct back-end data that may be maintained by a service provider/authenticator.”; 0093 “the gesture-recognition model 621 may be trained using training data that includes samples of radar data and corresponding portions of gestures that match the radar data. Based on the training data, the gesture-recognition model 621 determines rules to apply to samples of radar data received by the radar system 104 so that when similar radar data is received, the corresponding portions of gestures are identified and used to construct a gesture prediction; ”; 0151 “authentication process compares identifying features of the user or credentials with some secure storage of comparable features or credentials to determine the user's identity as authentic, and thus permitted access to the UE 102. This can be as simple as comparing a six-digit password entered through the display's touch screen, or require greater computations and system complexity, such as determining facial features based on sensor data received from the power-consuming component and comparing the determined facial features to a facial-feature library. While not required, this facial-feature library can be stored local to the UE 102 and created during a facial-feature initialization by the UE 102 with the authentication system 114.” [generating data and matching the data to a reference back-end data corresponds to additional samples self-duplicated]), 
(Sachidanandam 0009 “FIG. 2 illustrates an example of the authentication system set forth in FIG. 1.”), 
recognize a user motion based on the radar signal, and perform user authentication based on the recognized user motion (Sachidanandam 0043 “For movement of the user's head to orient their face toward the UE 102 (e.g., a facial orientation), the radar manager 106 determines that various points (e.g., scattering centers as noted below) are now oriented such that the user's face is pointing toward the UE 102.”).
Sachidanandam does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Nair teaches a guide provider for providing a guide for inducing a user motion and control the guide provider to induce a user motion (Nair 0074 “Radar detection components 120 may capture hand 102a as hand 102a performs gestures and/or motions to connection one or more of locations 1304 to items 1306 and/or holographic locations 1308 to holographic items 1310.” Fig 2D [shows authentication request 1302 and a selection within interface 110 acting as a guide for the gesture commands as seen in the figure.]).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the radar gesture recognition system and method of Sachidanandam to include the gesture and motion detection authentication system and method of Nair.  One would have been motivated to do so in order to enable increased security authentication (Nair 0026).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Nair merely teaches that it is well-known to incorporate the particular gesture guide. Since both Sachidanandam and 

	Regarding claim 16, Sachidanandam in view of Nair teach The radar-based user authentication apparatus according to claim 15.
Nair further teaches wherein the guide for inducing a user motion comprises a voice output or a display about a type of a user motion (Nair 0063 “ user device 110 may both output authentication request 1100 and capture 3D data of user 102 performing gestures or actions in response to authentication request 1100.” [corresponds to a display about a type of user motion]; 059 “authentication request 1008 may also include instructions with requests known only to user 102 (or a limited number of people) or capable of being performed by user 102 based on knowledge or objects particular to user 102, thereby also authenticating an identify of user 102.”) 
 and the number of repetitions of the user motion (Nair 0059 “ Authentication of user 102 may also be based on user data for user 102, for example, if gestures/motions detected would be performed by user 102 based on user 102's body properties.” [detecting gestures/motions corresponds to repetitions of the user motion]).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the radar gesture recognition system and method of Sachidanandam to include the gesture and motion detection authentication system and method of Nair.  One would have been motivated to do so in order to enable increased security authentication (Nair 0026).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 

	Regarding claim 17, Sachidanandam in view of Nair teach The radar-based user authentication apparatus according to claim 16.
Sachidanandam further teaches wherein the user motion comprises at least one of a single gesture (Sachidanandam 0047 “Example gestures include those similar to sign language (e.g., ASL or American Sign Language), which are varied, complex single hand or multi-hand gestures, or simple multi-hand or single-hand gestures”), 
a gesture of drawing a symbol or a number, a single gesture and a voice consisting of two syllables, and a gesture of drawing a symbol or a number and a voice consisting of two or more syllables.

	Regarding claim 18, Sachidanandam in view of Nair teach The radar-based user authentication apparatus according to claim 15.
Sachidanandam further teaches wherein the characteristic values of the reference signal comprise at least one of signal level information of a pre-processed reflected signal, phase information, pattern information of minute Doppler signals, and speed information (Sachidanandam .

	Regarding claim 20, Sachidanandam in view of Nair teach The radar-based user authentication apparatus according to claim 15.
Sachidanandam further teaches wherein the controller determines whether a user is in a preset user motion recognition area area (Sachidanandam 0239 “The sensitivity of the motion detection 1904 and the proximity detection 1906 can be selected to balance motion-gating behavior while being able to reject device motion. Two common scenarios illustrate a need for sensitivity adjustments. A first scenario is if the user 120 is slowly walking with the UE 102 carried at the user's side and swinging past their body. Without persistent gating, the first scenario could cause significant false triggering. A”), and 
activates the radar for user motion recognition upon determining that the user is in the preset user motion recognition area (Sachidanandam 0056 “The state manager 112 may direct the radar manager 106 to place the radar system 104 in a proximity or a disabled mode when radar-based gesture-recognition is gated and to place the radar system 104 in an enabled or a gesture-recognition mode when radar-based gesture-recognition is not gated.”).

Claim(s) 10, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sachidanandam et al. (US-20210342008 hereinafter Sachidanandam) in view of Nair et al. (US-20200204541 hereinafter Nair) and in further view of Habibian et al. (US-20180129906 hereinafter Habibian).

Regarding claim 10, Sachidanandam in view of Nair teach The method according to claim 6.
Sachidanandam further teaches wherein the generating of the additional samples comprises performing a convolution operation on the reference signal and the additional signals (Sachidanandam 0135 “ angle estimator 618 can include a neural network 932, a convolutional neural network (CNN) 934”); 
While Sachidanandam discloses using a convolutional neural network, Sachidanandam in view of Nair does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Habibian teaches performing a cross-correlation operation on samples generated through the convolution operation and the reference signal; and generating the additional samples based on results of the cross-correlation operation (Habibian 0039 “The general-purpose processor 102 may also comprise code for convolving the extracted target region representation with the extracted search region representation to determine a cross-correlation map.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the radar gesture recognition system and method of Sachidanandam and the gesture and motion detection authentication system and method of Nair to include the cross-correlation learning system and method of Habibian.  One would have been motivated to do so in order to improve the training of a neural network (Habibian 0036).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Nair merely teaches that it is well-known to incorporate the cross-correlation to a neural network.  Since both Sachidanandam in view of Nair and Habibian disclose similar neural network training and Habibian further discloses gesture recognition 

	Regarding claim 19, Sachidanandam in view of Nair teach The radar-based user authentication apparatus according to claim 15.
Sachidanandam further teaches wherein the controller performs a convolution operation on the reference signal and the additional signals (Sachidanandam 0135 “ angle estimator 618 can include a neural network 932, a convolutional neural network (CNN) 934”), 
Sachidanandam in view of Nair does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Habibian teaches performs a cross-correlation operation on samples generated through the convolution operation and the reference signal, and generates the additional samples based on results of the cross-correlation operation (Habibian 0039 “The general-purpose processor 102 may also comprise code for convolving the extracted target region representation with the extracted search region representation to determine a cross-correlation map.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the radar gesture recognition system and method of Sachidanandam and the gesture and motion detection authentication system and method of Nair to include the cross-correlation learning system and method of Habibian.  One would have been motivated to do so in order to improve the training of a neural network (Habibian 0036).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that .

Claim(s) 12-13 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sachidanandam et al. (US-20210342008 hereinafter Sachidanandam) in view of Nair et al. (US-20200204541 hereinafter Nair) and in further view of Beauvais et al. (US-20170197636 hereinafter Beauvais).

	Regarding claim 12, Sachidanandam in view of Nair teach The method according to claim 6.
Sachidanandam further teaches wherein the user motion comprises a gesture (Sachidanandam 0062 “radar-based gesture-recognition”) and a voice (Sachidanandam 0267 “the radar system 104 can control the radar functions, activating or deactivating features based on voice commands.”), and the 
reference signal comprises a first reference signal for the gesture (Sachidanandam 0069 “The authentication system 114 includes the face-unlock sensor 212, but can also include other components, such as the front-facing camera 206, the proximity sensor 208 and the ambient light sensor 210, as well as processors to analyze the data”; 0024 “The user may perform the gesture/motion based on the challenge in the request, which may correspond to 3D data. Utilizing radar detection through transmitted and reflected/received radio waves, the radar detection component may rebuild 3D data of ,
a second reference signal for the voice (Sachidanandam fig 17 [fig 17 specifically recites “determine a context of the user equipment based on the sensor data” which corresponds to a second reference signal for the voice because as noted above in 0267 gesture features includes voice commands]), and a 
Sachidanandam in view of Nair does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Beauvais teaches a third reference signal for a relationship between the first and second reference signals (Beauvais 0013 “More specifically, in certain embodiments, a processor of the vehicle control system is configured to initiate a feature activation mode of a vehicle control system, authenticate an authorized user, receive a gesture command and a voice command, determine a vehicle feature associated with the received gesture command and voice command, and activate the determined feature in response to the recognized gesture command and voice command.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the radar gesture recognition system and method of Sachidanandam and the gesture and motion detection authentication system and method of Nair to include the cross-correlation learning system and method of Beauvais.  One would have been motivated to do so in order to improve voice interactions for authentication (Beauvais 0033).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) 

	Regarding claim 13, Sachidanandam in view of Nair and in further view of Beauvais teach The method according to claim 12.
Beauvais further teaches wherein the performing of user authentication comprises a low level authentication process of authenticating a user based on each of the gesture and the voice (Beauvais 0035 “after determining the vehicle feature that the recognized gesture command is associated with, the process 100 includes awaiting further voice commands to complete the activated vehicle feature, as indicated by block 110”)
or a high level authentication process of authenticating a user based on a relationship between a radar signal generated by the gesture and a radar signal generated by the voice.
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the radar gesture recognition system and method of Sachidanandam and the gesture and motion detection authentication system and method of Nair to include the cross-correlation learning system and method of Beauvais.  One would have been motivated to do so in order to improve voice interactions for authentication (Beauvais 0033).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) 

Regarding claim 21, Sachidanandam in view of Nair teach The radar-based user authentication apparatus according to claim 15.
Sachidanandam further teaches wherein the user motion comprises a gesture (Sachidanandam 0062 “radar-based gesture-recognition”) and a voice (Sachidanandam 0267 “the radar system 104 can control the radar functions, activating or deactivating features based on voice commands.”), and 
the reference signal comprises a first reference signal for the gesture (Sachidanandam 0069 “The authentication system 114 includes the face-unlock sensor 212, but can also include other components, such as the front-facing camera 206, the proximity sensor 208 and the ambient light sensor 210, as well as processors to analyze the data” ; 0024 “The user may perform the gesture/motion based on the challenge in the request, which may correspond to 3D data. Utilizing radar detection through transmitted and reflected/received radio waves, the radar detection component may rebuild 3D data of the user's gesture/motion, as well as sensing other objects/users in the environment that the user may interact with. The 3D data of the user's response to the authentication request may be detected, stored, transmitted, and/or processed to determine whether the user has passed the ,
a second reference signal for the voice (Sachidanandam fig 17 [fig 17 specifically recites “determine a context of the user equipment based on the sensor data” which corresponds to a second reference signal for the voice because as noted above in 0267 gesture features includes voice commands]), and 
Sachidanandam in view of Nair does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Beauvais teaches a third reference signal for a relationship between the first and second reference signals (Beauvais 0013 “More specifically, in certain embodiments, a processor of the vehicle control system is configured to initiate a feature activation mode of a vehicle control system, authenticate an authorized user, receive a gesture command and a voice command, determine a vehicle feature associated with the received gesture command and voice command, and activate the determined feature in response to the recognized gesture command and voice command.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the radar gesture recognition system and method of Sachidanandam and the gesture and motion detection authentication system and method of Nair to include the cross-correlation learning system and method of Beauvais.  One would have been motivated to do so in order to improve voice interactions for authentication (Beauvais 0033).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Beauvais merely teaches that it is well-known to incorporate the cross-correlation to a neural network.  Since both Sachidanandam in view 

	Regarding claim 22, Sachidanandam in view of Nair and in further view of Beauvais teach The radar-based user authentication apparatus according to claim 21.
Beauvais further teaches wherein the controller performs a low level authentication process of authenticating a user based on each of the gesture and the voice (Beauvais 0035 “after determining the vehicle feature that the recognized gesture command is associated with, the process 100 includes awaiting further voice commands to complete the activated vehicle feature, as indicated by block 110”) 
or a high level authentication process of authenticating a user based on a relationship between a radar signal generated by the gesture and a radar signal generated by the voice.
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the radar gesture recognition system and method of Sachidanandam and the gesture and motion detection authentication system and method of Nair to include the cross-correlation learning system and method of Beauvais.  One would have been motivated to do so in order to improve voice interactions for authentication (Beauvais 0033).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Beauvais merely teaches that it is well-known to incorporate the cross-correlation to a neural network.  Since both Sachidanandam in view of Nair in and Beauvais disclose similar authentication using gesture and voice commands, one of ordinary skill in the art would recognize that the combination of elements here has previously been 
Conclusion
The prior art made of record and not relied upon is considered pertinent to application’s disclosure:
Tunnell et al. (US-20200226612) discloses “A system to authenticate an entity and/or select details relative to an action or a financial account using biometric, behavior-metric, electronic-metric and/or knowledge-metric inputs. These inputs may comprise gestures, facial expressions, body movements, voice prints, sound excerpts, etc. Features are extracted from the inputs and each feature converted to a risk score, which is then translated to a representative value, such as a letter or a number, i.e., a code or PIN that represents the input. For user authentication, the code is compared with a data base of legitimate/authenticated codes. In some embodiments a user selects specific information elements, such as an account or a payment amount using one or more of a biometric, a behavior-metric, an electronic-metric and/or a knowledge-metric input. (See abstract)”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAAEEL A. SIDDIQUEE whose telephone number is (571) 272-3896.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/ISMAAEEL A. SIDDIQUEE/               Examiner, Art Unit 3648                                                                                                                                                                                         

/Thomas M Hammond  III/               Primary Examiner, Art Unit 3648